                                                                                             FILED 
                                                                                             CLERK 
UNITED STATES DISTRICT COURT                                                     For Online Publication
                                                                                                        Only
EASTERN DISTRICT OF NEW YORK                                                      12/20/2018 11:33 am
                                                                                                 
-------------------------------------------------------------------X                 U.S. DISTRICT COURT 
DARYLE D. MCCLENIC,                                                            EASTERN DISTRICT OF NEW YORK 
                                                                                     LONG ISLAND OFFICE 
                                                Plaintiff,
                                                                                  ORDER
                  -against-                                                       18-CV-02017 (JMA)(SIL)

COUNTY OF NASSAU, ARMOR CORRECTIONAL
CARE, NASSAU UNIVERSITY MEDICAL CENTER,
JOHN DOE NASSAU MEDICAL STAFF,

                                             Defendants.
-------------------------------------------------------------------X
AZRACK, District Judge:

         On April 4, 2018, incarcerated pro se plaintiff Daryle D. McClenic (“plaintiff”)

commenced this action against the County of Nassau (“Nassau County”), Armor Correctional

Health Services of New York, Inc. s/h/a Armor Correctional Care (“Armor”), Nassau County

Health Care Corporation s/h/a Nassau University Medical Center (“NUMC”), and unidentified

“Nassau medical staff” (“unnamed individuals” and collectively, “defendants”) pursuant to 42

U.S.C. § 1983 (“Section 1983”), alleging a deprivation of his constitutional rights.

Accompanying the complaint is an application to proceed in forma pauperis. The Court grants

plaintiff’s request to proceed in forma pauperis and sua sponte dismisses the complaint pursuant

to 28 U.S.C. §§ 1915 (e)(2)(B)(ii), 1915A(b)(1) for the reasons that follow.

                                           I.        BACKGROUND1

         Plaintiff’s brief, handwritten complaint is submitted on the Court’s Section 1983



         1
          All material allegations in the complaint are assumed to be true for the purpose of this Order, see, e.g.,
Rogers v. City of Troy, New York, 148 F.3d 52, 58 (2d Cir. 1998) (in reviewing a pro se complaint for sua sponte
dismissal, a court is required to accept the material allegations in the complaint as true).


                                                             1
complaint form. In its entirety, plaintiff’s statement of claim alleges that:2

         On or about June 2015 I tore my right “ACL” knee during a rec period. In Dec.
         16, 2015 a MRI exam @ NUMC resulted ACL right knee has a complete acute
         torn ACL. Surgery is required & therapy order. But never happens. At the
         time of rec period Armor CC & grievance procedures June 2015/Feb 2018-
         presentand no surgery and minimum physical therapy. Right knee suffers
         chronic pain & damages under medical care at this time & during this period in
         length June-Sept 2015-present.

 (Compl. & IV.) As a result, plaintiff claims to have suffered “[a] complete acute tore right

ACL as a result during rec period at NCCC. No medical care has been taken so far and

complaints denied (No surgery, therapy).” (Id. & IV.A.) For relief, plaintiff seeks “injunctive

&/or declaratory relief and damages: compensatory, cosmetic enhanced, actual, punitive,

restitution, permanent, future, irreparable, nominal, multiple & excessive damages in the amount

of and in total 15 (fifteen) million U.S.D.” (Id. at & V.)

                                             II.    DISCUSSION

A.       In Forma Pauperis Application

         Upon review of plaintiff=s declaration in support of the application to proceed in forma

pauperis, the Court finds that plaintiff is qualified to commence this action without prepayment

of the filing fee. 28 U.S.C. § 1915(a)(1). Therefore, plaintiff=s application to proceed in forma

pauperis is granted.

B.       Standard of Review

         The Prison Litigation Reform Act requires a district court to screen a civil complaint

brought by a prisoner against a governmental entity or its agents and dismiss the complaint, or



         2
           Excerpts from the complaint are reproduced here exactly as they appear in the original. Errors in
spelling, punctuation and grammar have not been corrected or noted.


                                                         2
any portion of the complaint, if the complaint is “frivolous, malicious, or fails to state a claim

upon which relief may be granted.” 28 U.S.C. § 1915A(b)(1). Similarly, pursuant to the in

forma pauperis statute, a court must dismiss an action if it determines that it “(i) is frivolous or

malicious, (ii) fails to state a claim upon which relief may be granted, or (iii) seeks monetary

relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B). The

Court must dismiss the action as soon as it makes such a determination. 28 U.S.C. § 1915A(b).

       Pro se submissions are afforded wide interpretational latitude and should be held “to less

stringent standards than formal pleadings drafted by lawyers.” Haines v. Kerner, 404 U.S. 519,

520 (1972) (per curiam); see also Boddie v. Schnieder, 105 F.3d 857, 860 (2d Cir. 1997).           In

addition, the court is required to read the plaintiff’s pro se complaint liberally and interpret it as

raising the strongest arguments it suggests. United States v. Akinrosotu, 637 F.3d 165, 167 (2d

Cir. 2011) (per curiam) (citation omitted); Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009).

       The Supreme Court has held that pro se complaints need not even plead specific facts;

rather the complainant “need only give the defendant fair notice of what the . . . claim is and the

grounds upon which it rests.” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (internal quotation

marks and citations omitted); cf. Fed. R. Civ. P. 8(e) (“Pleadings must be construed so as to do

justice.”). However, a pro se plaintiff must still plead “enough facts to state a claim to relief

that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (citations omitted). The plausibility standard requires “more

than a sheer possibility that a defendant has acted unlawfully.” Id. at 678. While “‘detailed

factual allegations’” are not required, “[a] pleading that offers ‘labels and conclusions’ or ‘a


                                                   3
formulaic recitation of the elements of a cause of action will not do.’” Id. at 678 (quoting

Twombly, 550 U.S. at 555).

C.     Section 1983

       Section 1983 provides that

       [e]very person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any State . . . subjects, or causes to be subjected, any citizen of the
       United States . . . to the deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws, shall be liable to the party injured . . . .

42 U.S.C. § 1983. Section 1983 “is not itself a source of substantive rights, but a method for

vindicating federal rights elsewhere conferred by those parts of the United States Constitution

and federal statutes that it describes.” Baker v. McCollan, 443 U.S. 137, 144 n. 3 (1979);

Thomas v. Roach, 165 F.3d 137, 142 (2d Cir. 1999). In order to state a § 1983 claim, a plaintiff

must allege two essential elements. First, the conduct challenged must have been “committed

by a person acting under color of state law.” Cornejo v. Bell, 592 F.3d 121, 127 (2d Cir. 2010)

(quoting Pitchell v. Callan, 13 F.3d 545, 547 (2d Cir. 1994)); see also Am. Mfrs. Mut. Ins. Co. v.

Sullivan, 526 U.S. 40, 50 (1999) (“[T]he under-color-of-state-law element of § 1983 excludes

from its reach merely private conduct, no matter how discriminatory or wrongful.”) (internal

quotation marks and citation omitted). Second, “the conduct complained of must have deprived

a person of rights, privileges or immunities secured by the Constitution or laws of the United

States.” Id.; see also Snider v. Dylag, 188 F.3d 51, 53 (2d Cir. 1999).

       Moreover, in an action brought pursuant to § 1983, a plaintiff must allege the personal

involvement of the defendant in the purported constitutional deprivation. Farid v. Ellen, 593

F.3d 233, 249 (2d Cir. 2010) (citing Farrell v. Burke, 449 F.3d 470, 484 (2d Cir. 2006)). Where

a Section 1983 claim fails to allege the personal involvement of the defendant, it fails as a matter


                                                 4
of law. See Johnson v. Barney, 360 F. App’x 199, 201 (2d Cir. 2010).

       1.      Section 1983 Claims Against Nassau County

       It is well-established that a municipality, such as Nassau County, may be liable under

Section 1983 only if the “plaintiff proves that action pursuant to official . . . policy of some

nature caused a constitutional tort.” Monell v. Dep’t of Soc. Servs. of City of New York, 436

U.S. 658 (1978); see also Patterson v. Cnty. of Oneida, 375 F.3d 206, 226 (2d Cir. 2004). Thus,

to impose liability on a municipality, the plaintiff must prove that a municipal policy or custom

caused a deprivation of the plaintiff’s rights. See Wimmer v. Suffolk Cnty. Police Dep’t, 176

F.3d 125, 137 (2d Cir. 1999).

       To establish the existence of a municipal policy or custom, the plaintiff must allege (1)

the existence of a formal policy officially endorsed by the municipality, (2) actions taken or

decisions made by an official with final decision making authority, (3) a practice so persistent

and widespread that it constitutes a custom, or (4) a failure by policymakers to properly train or

supervise their subordinates, amounting to a “deliberate indifference” to the rights of those who

come in contact with the municipal employees. Davis v. Lynbrook Police Dep’t, 224 F. Supp.

2d 463, 478 (E.D.N.Y. 2002); Moray v. City of Yonkers, 924 F. Supp. 8, 12 (S.D.N.Y. 1996)

(citations omitted). “[A] single incident in a complaint, especially if it involved only actors

below the policy making level, does not suffice to show a municipal policy.” DeCarlo v. Fry,

141 F.3d 56, 61 (2d Cir. 1998) (internal quotation marks and citation omitted).

       Here, as is readily apparent, even affording the pro se complaint a liberal construction,

there are simply no factual allegations from which the Court may reasonably infer that the

conduct or inaction of which plaintiff complains was caused by some policy or custom of Nassau


                                                  5
County. Santos v. New York City, 847 F. Supp. 2d 573, 576 (S.D.N.Y. 2012) (“[A] plaintiff

must allege facts tending to support, at least circumstantially, an inference that such a municipal

policy or custom exists.”). Accordingly, plaintiff has not alleged a plausible Section 1983 claim

against Nassau County. Because plaintiff has not alleged a plausible Section 1983 claim against

Nassau County, such claims are dismissed without prejudice pursuant to 28 U.S.C. §§

1915(e)(2)(B)(ii), 1915A(b)(1).

       2.      Section 1983 Claims Against Armor and NUMC

        “Armor is a private company that provides medical services for inmates at the [Nassau

County Correctional Center (“NCCC”)] pursuant to a contract with the Nassau County Sheriff’s

Department . . . .” Garcia v. Armor Health Care, Inc., 16-CV-1996, 2016 WL 3647870, at *3

(E.D.N.Y. July 1, 2016) (internal citation and quotation marks omitted). The Court assumes for

purposes of this order that Armor was acting under color of state law in rendering medical

services to plaintiff at the NCCC. See, e.g., Feder v. Sposato, 11-CV-93, 2014 WL 1801137, at

* 6 (E.D.N.Y. May 7, 2014) (“Because Armor was hired to fulfill the state’s constitutional

obligation to provide necessary medical care for its inmates, Armor . . . [was] ‘acting under the

color of state law’ for purposes of Section 1983”).

       NUMC is a part of the NCHCC and “NCHCC is a Public Benefit Corporation created by

the New York State Legislature.” Johnson v. Cnty. of Nassau, 480 F. Supp. 2d 581, 588

(E.D.N.Y. Mar. 15, 2007). “Public benefit corporations, such as the NHCC, are municipal

entities for the purpose of Section 1983.” See, e.g., McIntyre v. NuHealth-Nassau Univ. Med.

Ctr., 11-CV-3934, 2011 WL 4434227 at *1, n. 4 (E.D.N.Y. Sept. 19, 2011)(citing McGrath v.

Nassau Health Care Corp., 217 F. Supp. 2d 319, 330 (E.D.N.Y. 2002) (“Public benefit


                                                 6
corporations are governmental entities for Section 1983’s purposes.”)).

       Thus, Armor and NUMC may be liable under Section 1983 only if “the plaintiff proves

that action pursuant to official . . . policy of some nature caused a constitutional tort.” Rojas v.

Alexander’s Dep’t Store, Inc., 924 F.2d 406, 408 (2d Cir. 1990) (quoting Monell v. Dep’t of

Social Serv. of the City of New York, 436 U.S. 658, 691 (1978)) (internal quotation marks

omitted); see also Green v. City of New York, 465 F.3d 65, 82 (2d Cir. 2006) (finding that a

hospital was not vicariously liable for any constitutional torts that its employees may have

committed). “Although Monell dealt with municipal employers, its rationale has been extended

to private businesses.” Rojas, 924 F.2d at 409; see also Bektic-Marrero v. Goldberg, 850 F.

Supp. 2d 418, 432 (S.D.N.Y. 2012) (holding that Monell has been extended to private Section

1983 defendants acting under color of state law); McIntyre, 2011 WL 4434227 at *4 (“In order

to allege a plausible Section 1983 claim against a municipality, including a public benefit

corporation such as NHCC, a plaintiff must allege an ‘injury to a constitutionally protected right

. . . that . . . was caused by a policy or custom of the [municipality or municipal entity]

responsible for establishing final policy.’” (quoting Hartline v. Gallo, 546 F.3d 95, 103 (2d Cir.

2008) (internal quotation marks and citation omitted)); Sewell v. New York City Transit Auth.,

Nos. 90-CV-3734, 91-CV-1274, 1992 WL 202418, at * 2 (E.D.N.Y. Feb.10, 1992) (“The ‘policy

or custom’ requirement of Monell applies to public corporations as well as to municipalities. . . .

Hence, in order to maintain a cause of action under Section 1983 against [a public benefit

corporation], the plaintiff must plead that an impermissible ‘policy or custom’ of that public

benefit corporation denied him his federal rights.”)).

       Here, plaintiff’s sparse complaint does not include any factual allegations from which the


                                                  7
Court may reasonably infer that the conduct of which plaintiff complains was caused by some

policy or custom of Armor or NUMC. Santos, 847 F. Supp. 2d at 576 (“[A] plaintiff must

allege facts tending to support, at least circumstantially, an inference that such a municipal

policy or custom exists.”). Accordingly, because plaintiff has not alleged a plausible Section

1983 claim against Armor or NUMC, his claims against these defendants are dismissed without

prejudice pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b)(1).

       4.      Section 1983 Claims Against the Unnamed Individuals

       As discussed above, a § 1983 claim that does not allege the personal involvement of a

defendant fails as a matter of law. Johnson, 360 F. App’x at 201. Although plaintiff may not

now know the names of the individuals he seeks to sue, he has not referenced any particular

individuals, nor has he provided any identifying information such that their identities could be

ascertained. Thus, plaintiff has not alleged a viable § 1983 claim against any of these

defendants. Given the absence of any allegations of conduct or inaction attributable to any

particular individual, plaintiff’s claims as alleged are implausible and are therefore dismissed

without prejudice pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b)(1).

       5.      State Law Claims

       Under 28 U.S.C. § 1367(a), “the district courts shall have supplemental jurisdiction over

all other claims that are so related to claims in the action within such original jurisdiction that

they form part of the same case or controversy under Article III of the United States

Constitution.” However, courts “may decline to exercise supplemental jurisdiction over a

claim” if “the district court has dismissed all claims over which it has original jurisdiction.” Id.

§ 1367(c); (c)(3); see Shahriar v. Smith & Wollensky Rest. Grp., Inc., 659 F.3d 234, 245 (2d.

Cir. 2011). The Supreme Court explained: “[I]n the usual case in which all federal-law claims

                                                  8
are eliminated before trial, the balance of factors to be considered under the pendent jurisdiction

doctrine - - judicial economy, convenience, fairness, and comity - - will point toward declining

to exercise jurisdiction over the remaining state-law claims.” Carnegie-Mellon Univ. v. Cohill,

484 U.S. 343, 350 n.7 (1988).

       Here, given the absence of a viably pled federal law claim, the interests of judicial

economy, convenience, fairness, and comity weigh in favor of not exercising supplemental

jurisdiction at this time over any state law claims that may be reasonably construed from the

complaint. Accordingly, the Court declines to exercise supplemental jurisdiction over any

potential state-law claims contained in plaintiff’s complaint and dismisses any such claims

without prejudice.

D.     Leave to Amend

       A pro se plaintiff should ordinarily be given the opportunity “to amend at least once

when a liberal reading of the complaint gives any indication that a valid claim might be stated.”

Shomo v. City of New York, 579 F.3d 176 (2d Cir. 2009) (quoting Gomez v. USAA Fed. Sav.

Bank, 171 F.3d 794, 795-96 (2d Cir. 1999) (internal quotation marks omitted)). Indeed, a pro se

plaintiff who brings a civil rights action, “should be ‘fairly freely’ afforded an opportunity to

amend his complaint.” Boddie v. New York State Div. of Parole, No. 08-CV-911, 2009 WL

1033786, at *5 (E.D.N.Y. Apr. 17, 2009) (quoting Frazier v. Coughlin, 850 F.2d 129, 130 (2d

Cir. 1988)) (internal quotation marks omitted). Yet, while “pro se plaintiffs are generally given

leave to amend a deficient complaint, a district court may deny leave to amend when amendment

would be futile.” Id. (citations omitted).

       Here, the Court has carefully considered whether plaintiff should be granted leave to



                                                  9
amend his complaint. In light of plaintiff’s pro se status and in an abundance of caution,

plaintiff is afforded an opportunity to amend his complaint in accordance with this Order.

However, given that plaintiff is no longer incarcerated at the NCCC, any claims seeking

injunctive relief against the defendants concerning his medical treatment are moot and shall not

be included in any amended complaint.

       Plaintiff’s amended complaint must be labeled as an “amended complaint,” bear the same

docket number as this Order, 18-CV-2017(JMA)(SIL), and shall be filed within thirty (30) days

from the date of this Order. Plaintiff is advised that an amended complaint completely replaces

the original, so plaintiff must include any allegations he wishes to pursue against any

defendant(s) in the amended complaint. If plaintiff cannot identify the individual(s) he seeks to

sue, he may name them as “John Doe” or “Jane Doe” and shall include sufficient information

concerning conduct and/or inaction attributable to them as well as any identifying information he

may have such that their identities may be ascertained. Further, if plaintiff does not file an

amended complaint within the time allowed, this case shall be closed and plaintiff’s claims will

all be dismissed with prejudice.

                                     III.     CONCLUSION

       For the forgoing reasons, the plaintiff=s application to proceed in forma pauperis is

granted, but the complaint is sua sponte dismissed without prejudice for failure to allege a

plausible claim for relief pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b)(1). Plaintiff is

granted leave to file an amended complaint. Any amended complaint shall be clearly labeled

“Amended Complaint”, shall bear the same docket number as this order, 18-CV-2017, and shall

be filed within thirty (30) days from the date at the bottom of this order.


                                                 10
         The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of any appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).


SO ORDERED.
                                                             _________/s/ (JMA)____________
                                                             Joan M. Azrack
Dated:          December 20, 2018                            United States District Judge
                Central Islip, New York




                                                11
